Citation Nr: 0425811	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dementia due head trauma.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for the residuals of a cervical spine 
injury.  The matter also stems from a March 2002 rating 
action that denied service connection for asbestosis and an 
acquired psychiatric disorder, to include dementia due to 
head trauma (initially claimed as post-traumatic stress 
disorder).  

The veteran was afforded a personal hearing before the 
undersigned at the local RO in June 2003.  A transcript of 
the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO notifying the veteran of the VCAA notice and duty 
to assist provisions, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board acknowledges that the veteran has not specifically 
indicated any additional, relevant evidence is available.  
However, this fact does not discharge VA's duties under the 
VCAA, and because the claims file reflects no specific waiver 
of the VCAA notice rights, the Board finds that further 
action is needed to ensure compliance with due process 
requirements-particularly, the VCAA's duties to notify.  
Board decisions are routinely vacated by the U.S. Court of 
Appeals for Veterans Claims (Court) for failure to meet the 
requirements of the VCAA.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file (to include that received directly by the 
Board), as well as citation to pertinent legal authority 
implementing the VCAA-e.g., 38 C.F.R. § 3.159 (2003)-not 
previously cited.

Further, with regard to the claim for service connection for 
an acquired psychiatric disorder, the record reflects that 
the veteran was diagnosed as having dementia due to head 
traumas, following a November 2001 VA psychiatric 
examination.  The examiner noted that the veteran had a 
history of head injury in service and post-service.  No 
finding was made to whether or not the veteran's dementia 
could be attributed to solely to the post-service head 
injury.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran, 
and his representative, a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically with regard to the 
claims on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information pertinent 
to the claim on appeal that is not 
currently of record.  The RO should ask 
the veteran to provide a list of the 
names and addresses of all private and VA 
doctors and medical care facilities 
(hospitals, HMOs, VA Medical Centers, VA 
Outpatient Clinics, etc.) that have 
treated the veteran for his dementia, 
asbestosis, and/or cervical spine 
disability.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
decide the claim within the one year 
period).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any diagnosed 
psychiatric disability.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion as 
to whether it is more likely, less likely 
or as likely as not that any diagnosed 
psychiatric disability had its onset 
during the veteran's active military 
service, to include being a residual of 
an in-service head injury.  The examiner 
should attempt to reconcile his or her 
opinion with the findings in a January 
1978 VA Hospital report.  The rationale 
for all opinions expressed must also be 
provided.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  Following completion of the 
foregoing, if any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2002 
Statement of the Case, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


